—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered February 6, 1991, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to a term of from 25 years to life, unanimously affirmed.
The trial court’s charge did not preclude the jury from concluding that defendant initially possessed the loaded gun without intending to use it unlawfully against another and that he decided to fire the gun at the deceased only as events unfolded (see, People v Haymes, 34 NY2d 639, cert denied 419 US 1003). Thus, the jury’s findings on the essential elements of criminal possession of a weapon and murder in the second degree can be reconciled (see, People v Loughlin, 76 NY2d 804, 806).
Defendant’s untimely and unsupported oral application for a Dunaway hearing, made at the start of a Huntley hearing, was properly denied by the suppression court (CPL 710.60 [3]).
We have considered defendant’s remaining claim and find it to be without merit. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.